1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     JEREMY TURNER,                                   Case No. 3:17-cv-00139-MMD-WGC

10                                      Petitioner,                    ORDER
             v.
11

12    RENEE BAKER, et al.,

13                                 Respondents.

14

15          In this habeas corpus action, on August 20, 2018, the Court ruled on the
16   Respondents’ motion to dismiss, dismissed certain of the Petitioner’s claims, and ordered
17   the Respondents to file an answer, responding to the Petitioner’s remaining claims, within
18   90 days. (See Order entered August 20, 2018 (ECF No. 34).)
19          On November 16, 2018, Respondents filed a motion for an extension of time (ECF
20   No. 35), requesting a 45-day extension of time, to January 3, 2019, for the answer. This
21   would be the first extension of this deadline. Respondents’ counsel states that the
22   extension of time is necessary because of her obligations in other cases. The Court finds
23   that Respondents’ motion for extension of time is made in good faith and not solely for
24   the purpose of delay, and that there is good cause for the extension of time requested.
25          It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.
26   35) is granted. Respondents will have until January 3, 2019, to file their answer.
27          It is further ordered that, in all other respects, the schedule for further proceedings
28   set forth in the order entered April 4, 2017 (ECF No. #5), will remain in effect; under that
1    order, the Petitioner will have 60 days, after the Respondents’ file their answer, to file a

2    reply to the answer.

3           DATED THIS 20th day of November 2018.

4

5
                                                      MIRANDA M. DU,
6                                                     UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  2
